





CITATION: Riach v. MacInnis, 2011
      ONCA 6





DATE: 20110107



DOCKET: C52052



COURT OF APPEAL FOR ONTARIO



Goudge, Sharpe and LaForme JJ.A.



BETWEEN



Shawn Riach



Appellant (Plaintiff)



and



Lawrence Todd MacInnis and Maritime Electric Company
          Limited



Respondents (Defendants)



Earl A. Cherniak, Q.C., for the appellant



Malcolm Scott, for the respondents



Heard and released orally: January 5, 2011



On appeal from the judgment of Justice W. U. Tausendfreund of
          the Superior Court of Justice dated April 8, 2010.



ENDORSEMENT



[1]

We cannot say that no jury acting judicially could have reached this
    verdict.

[2]

There was ample evidence that the appellant had the means to avoid this
    accident and failed to do so. He did not apply his brakes, or slow down
    significantly, when approaching MacInnis from the rear. He attempted to pass to
    the left a driver who had his left turn signal on in a no passing section of
    the highway. He then took sudden evasive action which resulted in the
    collision.

[3]

There was ample evidence for the jury to find no negligence on the part
    of MacInnis. He had his left turn signal on for some considerable period of
    time before the accident and, as he proceeded to turn left, he stopped, because
    he had lost sight of Riach when Riach undertook his sudden evasive action. This
    was a sound basis for finding no negligence on MacInnis part.

[4]

The appeal is dismissed. Costs to the respondent fixed at $10,000.00
    inclusive of disbursements and applicable taxes.

S. T. Goudge J.A.

Robert
    J. Sharpe J.A.

H. S. LaForme J.A.


